Case 6:13-cv-01746-GAP-LRH Document 145 Filed 06/22/20 Page 1 of 2 PageID 1422




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

    ESTATE OF GREGORY V. FAULL

                      Plaintiff,

    v.                                         Case No. 6:13-cv-1746-Orl-31LRH

    JOHN MCAFEE

                  Defendant.
    __________________________________/

         NOTICE OF APPEARANCE BY COUNSEL FOR PLAINTIFF

          Please take notice that Thomas E. Bishop and Charles Hardage of Bishop

    & Mills, PLLC hereby enter their appearances as counsel for Plaintiff and request

    to be copied on all future pleadings, correspondence, and other communications.


          Respectfully submitted this 22nd day of June 2020.


                                         BISHOP & MILLS, PLLC

                                         By /s/ Thomas E. Bishop
                                              Thomas E. Bishop

                                         Florida Bar Number 956236
                                         Charles Hardage
                                         Florida Bar Number 76917
Case 6:13-cv-01746-GAP-LRH Document 145 Filed 06/22/20 Page 2 of 2 PageID 1423




                                       One Independent Drive, Suite 1700
                                       Jacksonville, Florida 32202
                                       (904) 598-0034/(904) 598-0395 (facsimile)
                                       tbishop@bishopmills.com
                                       chardage@bishopmills.com

                                       Attorneys for Plaintiff



                          CERTIFICATE OF SERVICE

          I HERBY CERTIFY that on June 22, 2020, I have provided a true and

    correct copy of the foregoing to Defendant, John McAfee via e-mail

    (jdavidmcafee@yahoo.com, john.mcafee@lycos.com;

    mrsjanicemcafee@gmail.com, and elizabethmcafee@gmail.com) and U.S. Mail

    at 79 Circle Place Lexington, TN 38351, 98 Scott St., Lexington, TN 38351-

    4049, 21 Mulberry Lane, Lexington, TN 38351, and 53192 Lands End Way,

    Frisco, NC 27936.



                                         /s/ Thomas E. Bishop
                                         Attorney
